DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 12, 20-23 and 27 are currently under examination. Claims 15-16 and 24-27 are withdrawn from consideration. Claims 1-11 and 13-14 have been cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Melissa C. Santos on 08/10/2022.
The application has been amended the claims as follows:
This listing of claims will replace all prior versions and listings of claims in the application:
1-11.	(Canceled).
12.	(Currently Amended) A process for preparing a particulate supported catalyst, 

(1)	providing thermoplastic organic polymer material particles;
(2)	placing the organic polymer material particles in Raney alloy particles so as to make the organic polymer material particles completely surrounded by the Raney alloy particles;
(3)	pressing in a platen press the mixture of the Raney alloy particles and the thermoplastic organic polymer material particles at the mould processing temperature ranging from 200 °C - 250 °C and a pressure between 7 MPa and 20 MPa of the thermoplastic organic polymer material so as to push a portion of the Raney alloy particles at least partially into the thermoplastic organic polymer material support particles, so that the resulting supported catalyst comprises 2 wt.% to 95 wt.% of the Raney alloy and 5 wt.% to 98 wt.% of the organic polymer material support, based on the total weight of the supported catalyst; and
(4)	cooling, then sieving, to obtain the particulate supported catalyst.




















13. - 19.	(Canceled).
20.	(Previously Presented) The process of claim 12, wherein the Raney alloy comprises at least one Raney metal and at least one leachable element.
21.	(Previously Presented) The process of claim 20, wherein the at least one Raney metal is chosen from nickel, cobalt, copper, and iron, and the at least one leachable element is chosen from aluminum, zinc, and silicon.
22.	(Previously Presented) The process of claim 20, wherein the weight ratio of the Raney metal to the leachable element in the Raney alloy is from 1:99 to 10:1.
23.	(Previously Presented) The process of claim 22, wherein the weight ratio of the Raney metal to the leachable element in the Raney alloy is from 1:10 to 4:1.
24.-26. (Canceled).  
27.	(Previously Presented) The process of claim 12, wherein the organic polymer material is chosen from polypropylenes, Nylon-6, Nylon-66, polystyrenes, phenolic resins, epoxy resins, and mixtures and blends thereof.
Allowable Subject Matter
Claims 12, 20-23 and 27 are allowable.
The closest prior is Cheng et al. (US 4, 895, 994).
Cheng et al. teach a process of making shaped polymer-bound Raney nickel alloy catalyst comprising providing pelletized Raney nickel (100 mesh, col. 4, lines 9-19), mixing via Haake Rheometer, Banbury or Brabender mixer  (col. 6, lines 30-40) in matrix of a shaped polymer including polyethylene or polypropylene (applicant’s elected thermoplastic organic polymer material, col.4, lines 27-52 and col. 5, lines 1-15) (Example 6, mixing 100 g of Raney Ni/Al with 2 g of polyethylene which would expect to read on the instant claimed the organic polymer material particles completely surrounded by the Raney alloy particles), hot-pressed heating the mixture via a compression and thermoplastic molding shaping the resulting mixture (col.2, line 47-60, col. 7, lines 12-13) (applicant’s mould and pressing in a press) (col.6, line 55-col. 7, line 10), cooling and cutting into final shapes as solid rods, tubes (hollow or vaned). The Raney nickel alloy particles comprises Ni and Al (applicant’s leachable element) (col. 7, line 44-col. 8, line 12, Examples 1-2 and 6). The mixture comprises 70-85 parts by weight of particles of Raney alloy, 1-30 parts by weight of organic polymer material (col. 6, line 45-49, and col. 7, lines 27-32). 
However, neither the reference of Cheng et al. nor any prior arts of the record specifically teaches or suggests a process  for preparing a supported catalyst in a platen at the mould processing temperature 200 0C to 250 0C and pressure 7 MPa-20 MPA as per applicant claim 12. As such, the dependent claims 20-23 and 27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/               Primary Examiner, Art Unit 1738